     Case 4:17-cr-00856-JGZ-BGM Document 113 Filed 09/15/20 Page 1 of 3



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-17-00856-001-TUC-JGZ (BGM)
10                   Plaintiff,                         ORDER
11    v.
12    Francisco Javier Garcia-Nunez,
13                   Defendant.
14
15           Pending before the Court is Defendant’s petition for release from disciplinary
16    segregation and early release to home confinement. (Doc. 112.) For the following reasons,

17    the Court will deny the motion.
18           1. Request for Release from Segregation or Return to Satellite Prison Camp

19           In 2018, Defendant pleaded guilty to smuggling goods from the United States and

20    was sentenced to 36 months in prison, followed by three years on supervised release. He
21    is currently housed at United States Penitentiary-Tucson. According to the petition,
22    Defendant committed a disciplinary violation which resulted in punishment, including loss

23    of good time credits, and assignment of a higher custody level. Defendant alleges that he

24    is being held in segregation in the Special Housing Unit (SHU), but that the disciplinary

25    hearing officer (DHO) did not impose disciplinary segregation time. Defendant also asserts

26    that he was not allowed to leave to his halfway house on May 14, 2020 as scheduled, or to
27    return back to the satellite prison camp (SPC) complex, a lower-security facility.
28    Defendant alleges that his transfer to disciplinary segregation was discriminatory and, as a
     Case 4:17-cr-00856-JGZ-BGM Document 113 Filed 09/15/20 Page 2 of 3



 1
      low-risk prisoner, it is unfair for him to remain there when other camp, FCI, and USP
 2
      prisoners have been leaving to their halfway house from the USP.
 3
             To   challenge    conditions   of   confinement,     including   alleged   retaliation,
 4
      discrimination, and denial of due process in violation of federal civil rights, Defendant
 5
      must file a civil rights case pursuant to 42 U.S.C. § 1983. Muhammad v. Close, 540 U.S.
 6
      749, 750 (2004) (stating a civil rights action is the proper channel for “requests for relief
 7
      turning on circumstances of confinement.”); Hill v. McDonough, 547 U.S. 573, 579 (2006).
 8
      The Court cannot address such claims in a criminal case. Accordingly, to pursue his
 9
      allegations of discrimination, abuse of power, and denial of due process, Defendant must
10
      file a separate civil complaint and must either pay the $400 filing and administrative fees
11
      or file an Application to Proceed In Forma Pauperis (Non-Habeas), using the court-
12
      approved forms.
13
             2. Request for Consideration for Release to Home Confinement
14
             Defendant requests to be considered for release to home confinement pursuant to 18
15
      U.S.C. § 3582, in conjunction with the CARES Act. Before the Court can consider a
16
      request for release under the CARES Act, administrative exhaustion is required. See 18
17
      U.S.C. § 3582. Section 3582 permits a court to reduce a term of imprisonment upon:
18
                    [M]otion of the Director of the Bureau of Prisons, or upon
19                  motion of the defendant after the defendant has fully
                    exhausted all administrative rights to appeal a failure of the
20                  Bureau of Prisons to bring a motion on the defendant’s behalf
                    or the lapse of 30 days from the receipt of such a request by the
21                  warden of the defendant’s facility, whichever is earlier.
22
      18 U.S.C. § 3582(c)(1)(A) (emphasis added). When a statute contains “mandatory
23
      language . . . a court may not excuse a failure to exhaust.” Ross v. Blake, 136 S. Ct. 1850,
24
      1856 (2016). The language of § 3582 contains no signal that administrative exhaustion or
25
      the passage of at least 30 days is optional. That is, the statutory language allows a prisoner
26
      to proceed to court only after “fully exhaust[ing] all administrative rights” or upon “the
27
      lapse of 30 days” after submitting a request to his warden. 18 U.S.C. § 3582(c)(1)(A).
28
                                                  -2-
     Case 4:17-cr-00856-JGZ-BGM Document 113 Filed 09/15/20 Page 3 of 3



 1
             Defendant’s petition does not state that he has exhausted or attempted to exhaust his
 2
      administrative remedies. Accordingly, the Court must deny the motion for release as
 3
      premature. Defendant must exhaust his administrative remedies under 18 U.S.C. § 3582
 4
      prior to filing a request with the Court for early release. If the request for early release is
 5
      denied by the Bureau of Prisons, Defendant may file a motion requesting such relief in this
 6
      Court. The motion must show “extraordinary and compelling reasons warrant” such
 7
      release. 18 U.S.C. § 3582(c)(1)(A)(i).
 8
             Accordingly,
 9
             IT IS ORDERED:
10
             (1)    Defendant’s motion for release from disciplinary segregation and early
11
                    release to home confinement (Doc. 112) is DENIED.
12
             (2)    The Clerk of Court shall mail Defendant the following court-approved forms:
13
                    “Civil Rights Complaint by a Prisoner” and Application to Proceed In Forma
14
                    Pauperis (Non-Habeas).
15
             Dated this 14th day of September, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -3-
